Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/26/2021 has been entered.  As directed by the amendment: claim 1 has been amended; and claims 3 and 11 have been cancelled.  Thus, claims 1-2, 4-10, and 12-14 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-10, and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
un-patterned polymeric resistive layer in contact with a polymeric dielectric layer” (emphasis added), which does not appear to be adequately supported in the written description, as originally filed.

    PNG
    media_image1.png
    339
    545
    media_image1.png
    Greyscale

Figure 1, presented above for clarity, best depicts the base layer 110, which includes polymeric resistive layer 111 in contact with a polymeric dielectric layer 112 [para. 0047, as published]. Paragraph 0029 discloses that the polymeric resistive layer can include a screen printed polymer.  Paragraph 0035, discloses that the polymeric resistive layer “has a thickness in the range of from about 10 to about 100 µm” and may be “coextruded to form the base layer.”  Paragraph 0039, discloses that a patterned conductive material (electrode layer) is adhered to the polymeric resistive layer. Paragraph 0042 discloses that an “electrically conductive paste can be printed to a thickness of 10 to 15 µm wet on the polymeric resistive layer of the base layer.”  Paragraph 0047 discloses that numerous vias, or openings, 115 may be made for each layer using a conventional process, such as drilling or punching.  The written description does not describe the layer 111 being un-patterned. 


    PNG
    media_image2.png
    431
    490
    media_image2.png
    Greyscale

Figure 2, above, is disclosed as showing “a side of a base layer with a polymeric resistive layer and electrodes forming an electrode layer” (para. 0007).  Still further, paragraph 0047, referring to Figure 2, discloses “FIG. 2 is a plan view of one embodiment of the thin-film heating device 100, showing a polymeric resistive layer 111 with electrodes 131, 132 and 133 forming electrode layer 130. The location of vias are represented by 115A, 115B and 115C.”  The aforementioned citation corresponds to the citation made by the applicant to page 15 of the originally filed specification.  Figure 2 does not contain sufficient information, alone or in view of the specification, which one skilled in the art would conclude that the layer 111 is un-patterned.  Accordingly, the amended to claim 1 to require the polymeric resistive layer to be “un-patterned” is considered to introduce new matter.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-2, 4-10, and 12-14 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
Regarding claim 1, the recitation of the base layer comprising an “un-patterned polymeric resistive layer in contact with a polymeric dielectric layer” renders the claim indefinite as it is unclear what is meant by “un-patterned.”  The specification does not define, or otherwise describe, what is meant by the polymeric resistive layer being un-patterned.  The plain meaning of “unpatterned” is “having no discernable pattern” (www.thefreedictionary.com, viewed on 01/29/2021). Is it applicant’s contention that “unpatterned” refers to the ornamental design, or lack thereof, of the polymeric resistive layer?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7-8, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batliwalla et al. (U.S. Patent 4777351), hereinafter Batliwalla, in view of Barfuss et al. (U.S. Publication 2016/0021705), hereinafter Barfuss, and Bulgajewski (U.S. Patent 6307188), and in further view of Dates (U.S. Patent 3266661).
Regarding claim 1, Batliwalla discloses a thin-film heating device comprising (Abstract; Figures 3-4): 
a base layer comprising a polymeric resistive layer (conductive polymer layer 11; Col. 20, lines 31-33 disclose layer 11 being a “laminar PTC conductive polymer element”) in contact with a polymeric dielectric layer (insulating layer 17; Col. 11, lines 55-56, insulating jacket composed of polymeric material); 
the polymeric resistance layer comprises a first polymeric dielectric material (col. 7, lines 28-42, various dielectric polymers disclosed; For example, polyvinylidene fluoride, which is also disclosed a dielectric material for the first polymeric dielectric material in paragraph 0029 of the instant application) and a conductive filler (Col. 7, lines 13-27; carbon black and/or graphite) (See also Col. 1, lines 49-60; “Electrical devices comprising conductive polymer elements are well known, including in particular sheet heaters which comprise a laminar resistive heating element which is composed of a conductive polymer, i.e. a mixture of a conductive filler and an organic polymer (this term being used to include polysiloxanes), the filler being dispersed in, or otherwise held together by, the organic polymer, and may exhibit PTC behavior, thus rendering the heater self-regulating. In some sheet heaters, the electrodes are positioned on one face of the resistive element, e.g. by printing a conductive ink onto the heating element.”) (Col. 2, lines 3-6; “a laminar element which is at least 0.002 inch thick and is composed of a conductive polymer composition comprising an organic polymer and, dispersed in the polymer, a particulate conductive filler.” The 0.002 inch thickness converts to 50.8 µm, which lies within the “about 10 to about 100 µm” range disclosed in paragraph 0035 of the instant application) (col. 2, lines 21-41 refer to the PTC conductive layer being “melt-shaped”);
a bus bar layer (15/16; Col. 20, lines 31-47) adhered (col. 23, Lines 4-17) to the polymeric dielectric layer of the base layer (See at least Figure 4), wherein the bus bar layer comprises a first patterned conductive 10material (Col. 9, lines 22-30; Col. 20, lines 34-47
an electrode layer (electrodes 12/13/14) adhered to the polymeric resistive layer of the base layer (See at least Figure 4), wherein the electrode layer comprises a second patterned conductive material (Col. 8, lines 19-29 and 30-47; Col. 9, lines 10-21; Col. 20, lines 31-47) and is electrically connected to the bus bar layer (Col. 9, lines 22-30; Col. 20, lines 31-47).  

    PNG
    media_image1.png
    339
    545
    media_image1.png
    Greyscale

Figure 1 of Application 15/656521

    PNG
    media_image3.png
    214
    838
    media_image3.png
    Greyscale

Figure 4 of Batliwalla (USP 4777351)

Batliwalla also discloses the polymeric resistive layer (11, which includes the conductive filler therein) being “un-patterned.”  Batliwalla discloses layer 11 being laminar and having a thickness of 50.8 µm, which lies within the “about 10 to about 100 µm” range disclosed in paragraph 0035 of the instant application.  Still further Batliwalla discloses the electrodes being secured “by printing a conductive ink onto the laminar element to form the electrodes, but the electrodes can also be applied through the use of polymer thick film technology, or by sputtering, or by a process comprising an etching Col. 8, lines 30-47).  This corresponds with the electrode layer 130 being formed on the polymeric resistive layer 111 by “screen printing a conductive silver paste” disclosed in the instant application [paras. 0039 and 0047]. As best understood, layer 11 of Batliwalla has no “discernable pattern” and has a thickness and electrode layer adhered thereto that corresponds to the disclosed invention.  Accordingly, one skilled in the art would reasonably conclude that the polymeric resistive layer of Batliwalla is “un-patterned.”
Batliwalla inherently discloses the conductive filler occurring at some weight percent based upon the total weight of the polymeric resistive layer, but is silent on the conductive layer being from 15 to 40 weight percent based upon the total weight of the polymeric resistive layer.  Batliwalla is further silent on the first polymeric dielectric material comprising a polyimide. Batliwalla discloses the polymeric resistive layer (conductive polymer layer) having a resistance between 1 to 500,000 ohm*cm (Col. 7, lines 23-62; resistance dependent upon power to the heater; Also a sheet thickness is disclosed as being at least 0.002 inches-0.00508 cm-See Col. 8, lines 4-13 and claim 1).  Batliwalla does not explicitly disclose the polymeric resistive layer having a sheet resistance in a range of from 0.5 ohm/square to 2 Megaohm/square, however, a sheet resistance of some value is inherent.  Batliwalla is further silent on the polymeric dielectric layer being disposed directly between the bus bar layer and the polymeric resistive layer.
Barfuss teaches that it is known in the art of heating devices (Title; Figures 1-2; Abstract; para. 0001; heating layer 4 is considered analogous to the polymeric resistive layer, with the thermoplastic elastomer and conductive fillers being considered analogous to the first polymeric dielectric material and the conductive filler, respectively) for the conductive filler to be from 15 to 40 weight percent based upon the total weight of the polymeric resistive layer (para. 0023, heating layer includes about 40 percent by weight or less…about 25 percent by weight or less of conductive fillers or from about 30 percent by weight to about 5 percent by weight conductive fillers; See also MPEP 2144.05-I; Furthermore, the recited ranges are considered to read on the ‘based upon the total weight of the polymeric resistive layer’ as such ranges are disclosed as pertaining to the heating layer, which is considered analogous to the polymeric resistive layer).  Barfuss further discloses the first polymeric dielectric material (thermoplastic elastomer) comprising a polyimide (para. 0027, thermoplastic elastomer is any polymer that may conduct power and becomes hot when power is applied, and that exhibits a high rate of expansion, such as, polyimide).  Barfuss further teaches the heater layer (polymeric resistive layer) having a sheet resistance in a range of from 0.5 ohm/square to 2 Megaohm/square (claim 8 discloses a resistivity from about 4 ohm-square to about 8 ohm-square; The claimed range overlaps the range disclosed-See MPEP 2144.05-I; See also para. 0033).
Still further, heating layer 4 of Barfuss is shown in Figures 1-2 as having no “discernable pattern.”  Barfuss, in paragraph 0023, discloses the heater layer being a “nonwoven sheet.” Barfuss, in paragraph 0028, discloses that the heater layer may be “free of holes” or “may include holes.”  In paragraph 0033, Barfuss states that the thickness may be “between about 0.01 mm and about 5 mm, preferably between about 0.1 mm and about 3 mm, and more preferably between about 1 mm and 2 mm,” which 
The advantages of combining the teachings of Barfuss is that in doing so would provide a polymeric resistive layer that exhibits uniform heating (para. 0007 and 0023; conductive filler concentration) along with a high rate of expansion (para. 0027), thereby improving heating characteristics.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Batliwalla with Barfuss, by adding to polymeric resistive layer of Batliwalla, with the teachings of Barfuss, to provide a polymeric resistive layer that exhibits uniform heating (para. 0007 and 0023; conductive filler concentration) along with a high rate of expansion (para. 0027), thereby improving heating characteristics.
The combination of Batliwalla and Barfuss, as applied above, teaches each claimed limitation except for the polymeric dielectric layer being disposed directly between the bus bar layer and the polymeric resistive layer.

    PNG
    media_image4.png
    552
    760
    media_image4.png
    Greyscale

Bulgajewski teaches that it is known in the art of heating elements (Col. 1, lines 35-55; heater “which has relatively uniform heating characteristics,” “relatively uniform resistance through the various electrical paths of its heating surface,” and “has reduced requirements with respect to main buss width”) (See also Figures 1-4; col. 2, lines 35-39 discloses layer 28 being a buss layer; col. 2, lines 49-57, discloses layer 38 being a dielectric layer; Col. 2 lines 58-67 and Col. 3, lines 1-7, discloses layer 44 being a conductor layer-silver main bus by screen printing-including conducting elements 50/51) (buss layer 28, dielectric layer 38 and conductor layer 44 of Bulgajewski is considered to correspond to the bus bar layer, polymeric dielectric layer, and polymeric resistive layer, respectively) for the dielectric layer (38) being disposed directly between the bus bar layer (28) and the resistive layer (44) (Bus bar layer includes apertures 40, 42 through which a conducting portion 30, in electrical communication with terminal 14 and conducting buss 32, which provides electrical communication between terminal 16 and portion 36, pass, respectively; Col. 2, lines 49-57) (Col. 2, lines 58-67 discloses that portion 30 and 36 electrically communicate with terminals 46 and 48 of layer 44) (col. 3, lines 14-22, discloses that applying voltage between positive and negative terminals 46 and 48, the current path distances across layer 44 are substantially equalized, thereby resulting in more spatially uniform heat production).
The advantage of combining the teachings of Bulgajewski is that in doing so would provide an insulating layer between the bus bar layer and the resistive/conductor layer, without hindering electrical communication therebetween, as well as substantially equalizing current path distances across the resistive/conductor layer, thereby resulting in more spatially uniform heat production (as cited above). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Batliwalla, as modified by Barfuss, with Bulgajewski, by adding between the polymeric resistive layer and the bus bar layer of Batliwalla, with the teachings of Bulgajewski, to provide an insulating layer between the bus bar layer and the resistive/conductor layer, without hindering electrical communication therebetween, as well as substantially equalizing current path distances across the resistive/conductor layer, thereby resulting in more spatially uniform heat production (as cited above).
The examiner is of the position that the prior art, as detailed above, teaches, or otherwise suggests, the polymeric resistive layer being “un-patterned.”  
However, in order to provide additional evidence the examiner cites to Dates to provide explicit teaching of an “un-patterned” layer.
Dates teaches that it is known in the art of heating elements (col. 1, lines 10-15; “method of applying an electro-conductive coating to a substantially non-conductive substrate, and more particularly to applying a patterned or unpatterned heating elements, resistive coatings, conductors, and the like to non-conductive surfaces”) (Col. 1, lines 16-37; “…These coatings, consisting of metallic and/or metallic oxide compositions have been applied in very thin films by various methods such as sputtering, evaporating, brushing, spraying, stenciling, dipping, silk screening and others. Furthermore, such coatings were applied either in continuous films or various patterns”) to use an un-patterned resistive layer (Col. 2, lines 3-12; “…provide a method for the application of electro-conductive or resistive coating, patterned or unpatterned, having uniform thickness…for use as resistors, heater elements…”).
The advantage of providing the un-patterned resistive layer of Dates is that in doing so would provide a resistive layer that has uniform thickness, thereby preventing resistance variations which cause areas of heat concentration that may lead to damage (Col. 1, lines 57-70).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Batliwalla, as modified by Barfuss and Bulgajewski, with Dates, by making the polymeric resistive layer of Batliwalla, a un-patterned layer as taught by Dates, to in order to provide a resistive layer that has uniform thickness, thereby preventing resistance variations which cause areas of heat concentration that may lead to damage (Col. 1, lines 57-70).
	Regarding claim 7, the primary combination, as applied to claim 1, teaches each claimed limitation.
Specifically, Batliwalla further teaches wherein the first patterned conductive material of the bus bar layer comprises an electrically conductive paste or a metal (Col. 9, lines 22-30; metal strips).  
Regarding claim 8, the primary combination, as applied to claim 1, teaches each claimed limitation.
Specifically, Batliwalla further teaches wherein the second patterned conductive material of the electrode layer comprises an electrically 30conductive paste or a metal (Col. 8, lines 19-29 and 30-47).  
	Regarding claim 10, the primary combination, as applied to claim 1, teaches each claimed limitation.
Specifically, Batliwalla further teaches wherein the electrode layer 5comprises a plurality of patterned electrodes (Figures 3 and 4, electrodes 12/13/14; Col. 8, lines 19-29 and 30-47).  
	Regarding claim 14, the primary combination, as applied to claim 1, teaches each claimed limitation.
Specifically, Batliwalla further teaches wherein the bus bar layer is adhered to the polymeric dielectric layer of the base layer via an adhesive layer (See Figures 3-4; col. 23, Lines 4-17).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batliwalla et al. (U.S. Patent 4777351), hereinafter Batliwalla, in view of Barfuss et al. (U.S. Publication 2016/0021705), hereinafter Barfuss, Bulgajewski (U.S. Patent 6307188), and Dates (U.S. Patent 3266661),  and in further view of Lee et al. (U.S. Publication 2010/0176118), hereinafter Lee.
	Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation except as discussed below.
Bus bar layer includes apertures 40, 42 through which a conducting portion 30, in electrical communication with terminal 14 and conducting buss 32, which provides electrical communication between terminal 16 and portion 36, pass, respectively; Col. 2, lines 49-57) (Col. 2, lines 58-67 discloses that portion 30 and 36 electrically communicate with terminals 46 and 48 of layer 44) (col. 3, lines 14-22, discloses that applying voltage between positive and negative terminals 46 and 48, the current path distances across layer 44 are substantially equalized, thereby resulting in more spatially uniform heat production), Bulgajewski is silent on the base layer further 15comprising an array of vias that provide paths for electrical connection between the electrode layer and the bus bar layer.  Note: term “vias” is used in the instant application to refer to openings that can be through-holes, blind, or buried (see paragraph 0034), where “…the via holes, or openings, for each layer can be made using a conventional process, such as drilling or punching…” (para. 0047).
	Lee teaches that it is known in the art of thin film heating devices (Title; Abstract; Figures 4-5) for the base layer (layer 40) to comprise an array of vias (a plurality of perforations 50 that are punched-para. 0041) that provide paths for electrical connection between the electrode layer (20) and the bus bar layer (30)(para. 0041, perforations 50 provide an electrical connection between 20 and 30 to yield a desired resistance).
	The advantage of combining the teachings of Lee is that in doing so would provide structure that allows for a desired electrical resistance of the heating device to be obtained, while maintaining electrical connection between the bus bar layer and the para. 0041).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Batliwalla, as modified by Barfuss and Bulgajewski, with Lee by adding to the base layer of Batliwalla, as modified, with the teachings of Lee, to provide structure that allows for a desired electrical resistance of the heating device to be obtained, while maintaining electrical connection between the bus bar layer and the electrode layer, thereby providing a means to tailor the resistance of the heating device to a particular application (para. 0041).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batliwalla et al. (U.S. Patent 4777351), hereinafter Batliwalla, in view of Barfuss et al. (U.S. Publication 2016/0021705), hereinafter Barfuss, Bulgajewski (U.S. Patent 6307188), and Dates (U.S. Patent 3266661), and in further view of Olding et al. (U.S. Publication 2009/0272731), hereinafter Olding.
Regarding claim 4, the primary combination, as applied to claim 1, teaches each claimed limitation except for the polymeric dielectric 20layer of the base layer comprising a second polymeric dielectric material.  
Olding teaches that it is known in the art of film heating devices (Title; Abstract; Figure 1b) for the polymeric dielectric layer (dielectric layer 16-para. 0052, comprising dielectric polymer layers 20, 22, 24, 26) of the base layer to comprise a second polymeric dielectric material (para. 0052 and 0054).
The advantage of combining the teachings of Olding is that in doing so would provide a base layer having a plurality of polymeric dielectric layers that minimized the para. 0053), thereby providing a more uniform base layer.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Batliwalla, as modified by Barfuss and Bulgajewski, with Olding by adding to the base layer of Batliwalla, the teachings of Olding, to provide a base layer having a plurality of polymeric dielectric layers that minimized the effect of pinholes on the base layer (para. 0053), thereby providing a more uniform base layer.
Claims 5-6, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batliwalla et al. (U.S. Patent 4777351), hereinafter Batliwalla, in view of Barfuss et al. (U.S. Publication 2016/0021705), hereinafter Barfuss, Bulgajewski (U.S. Patent 6307188), Dates (U.S. Patent 3266661), and in further view of Watakabe et al. (U.S. Publication 2012/0138595), hereinafter Watakabe.
Regarding claims 5-6, the primary combination, as applied to claim 1, teaches each claimed limitation except for the bus bar layer further comprising a third polymeric dielectric material (claim 5), wherein the third polymeric dielectric material of the bus bar layer comprises a polyimide (claim 6).  
Watakabe teaches that it is known in the art of film heating devices (Title; Abstract; Para. 0003; Figures 1, 2, 4a-4d, 8; base layer 10, electrode layer 12-para. 0040; bus bar layer-17, 16, 22-para. 0024) for the bus bar layer to comprise a third polymeric dielectric material, wherein the third polymeric dielectric material of the bus bar layer comprises a polyimide (portion 22 is a multilayer polyimide film, such as, a three-layered structure).  
para. 0015 and 0032), thereby improving the bus bar layer properties.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Batliwalla, as modified by Barfuss and Bulgajewski, with Watakabe, by adding to the bus bar layer of Batliwalla, the teachings of Watakabe, to provide the bus bar layer with a flexible material that has excellent heat resistance and strength characteristics (para. 0015 and 0032), thereby improving the bus bar layer properties.
Regarding claim 12, the primary combination, as applied to claim 1, teaches each claimed limitation except as discussed below.
Batliwalla discloses, inherently, the base layer having a thickness, but does not expressly disclose that thickness being in a range of from 2 to 250 µm.  
Watakabe teaches that it is known in the art of film heating devices (Title; Abstract; Para. 0003; Figures 1, 2, 4a-4d, 8; base layer 10, electrode layer 12-para. 0040; bus bar layer-17, 16, 22-para. 0024) for the base layer (10) to have a thickness in a range of from 2 to 250 µm (base layer 10 is made of a multilayer polyimide film; Para. 0039 discloses that the multilayer polyimide film to have a thickness of 10 to 100 microns).  
The advantage of combining the teachings of Watakabe is that in doing so would provide a flexible base layer whose thickness is sufficient to aid in handling, without negatively interfering with the electrode layer (para. 0039).
para. 0039).
Regarding claim 13, the primary combination, as applied to claim 1, teaches each claimed limitation except as discussed below.
Batliwalla further discloses the electrode layer being “quite thin” (Col. 9, lines 22-30), but does not explicitly disclose the electrode layer having a thickness in a range of from 0.015 to 250 µm.  
Watakabe teaches that it is known in the art of film heating devices (Title; Abstract; Para. 0003; Figures 1, 2, 4a-4d, 8; base layer 10, electrode layer 12-para. 0040; bus bar layer-17, 16, 22-para. 0024) for the electrode layer (12) to have a thickness in a range of from 0.015 to 250 µm (Para. 0041, thickness of approximately 5 to 100 microns).  
The advantage of combining the teachings of Watakabe is that in doing so would provide a flexible electrode layer whose thickness is thin enough to minimize space, while still being able to generate sufficient heat to heat the heating device.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Batliwalla, as modified by Barfuss and Bulgajewski, with Watakabe, by replacing the thickness of the electrode layer of Batliwalla, with the teachings of Watakabe, to provide a flexible electrode layer whose .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batliwalla et al. (U.S. Patent 4777351), hereinafter Batliwalla, in view of Barfuss et al. (U.S. Publication 2016/0021705), hereinafter Barfuss, Bulgajewski (U.S. Patent 6307188), and Dates (U.S. Patent 3266661), and in further view of Cates et al. (U.S. Publication 2007/0221658), hereinafter Cates.
Regarding claim 9, the primary combination, as applied to claim 1, teaches each claimed limitation except as discussed below.
Batliwalla further discloses the second patterned conductive material of the electrode layer having a resistivity (inherently disclosed; conductive electrodes inherently possess a resistivity), although, Batliwalla does not explicitly disclose the resistivity being in a range of from 4 to 100 milliohm/square.  
Cates teaches that it is known in the art of electric heating elements (Title; Abstract; See Paras. 0002 and 0004; non-conductive polymer layer 100 coated with electrically conductive polymer-para. 0022-0023 and 0026, bus bar layer 110; patterned conductive layer 120) discloses the second patterned conductive material of the electrode layer (patterned conductive layer 120) having a resistivity (para. 0014) a range of from 4 to100 milliohm/square (See Figure 4; Table 1).  
The advantage of combining the teachings of Cates is that in doing so would provide a patterned conductive material that exhibits robust conductivity (para. 0017), where the resistivity can vary across the heating device, thereby allowing the heating device to be tailored to a particular application (para. 0008, 0014, 0015).
para. 0017), where the resistivity can vary across the heating device, thereby allowing the heating device to be tailored to a particular application (para. 0008, 0014, 0015).
Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive. 
Applicant traverses claim 1 in that (Remarks filed 01/26/2021):
Neither Batliwalla nor Barfuss disclose a polymeric dielectric layer disposed directly between a bus bar layer and an "un-patterned" polymeric resistive layer. 
Regarding Bulgajewski, the examiner asserts that the buss layer 28, dielectric layer 38 and conductor layer 44 of Bulgajewski is considered to correspond to the bus bar layer, polymeric dielectric layer, and polymeric resistive layer, respectively of independent claim 1. In Bulgajewski, the polymer thick film (PTF) conductor (or printed silver main buss, by screen printing or other method) layer 44 is a patterned electrically conductive layer with positive and negative terminals for connection to an external voltage source (see Bulgajewski at col. 2, lines 58-67 and FIG. 4). 

Using printed metal pastes as conductors in thin-film heating devices presents several challenges. Non-uniformities in printing of the metal paste results in a conductor with variations in resistance both along the length of the conductor and across its width. These variations in resistance cause corresponding variations in current flow and non-uniform power densities in the conductor leading to localized Application No.: 15/656521Confirmation No.: 9926Docket No.: HP0305-US-NPReply to NonFinal Action dated October 27, 2020AmendmentPage 5heating (e.g., hot spots) in high power applications. In addition, as the size of the heating device is increased, longer conductors effectively magnify the non- uniformities along the length of the metal paste. Furthermore, since the printed metal paste is more resistive than traditional metals (e.g., copper), large power drops along the length of a long conductor can result in non-uniform heating along the length of the heating device. Applicants' invention overcomes these disadvantages by providing an un-patterned polymeric resistive layer, such that current is able to flow through the un-patterned polymeric resistive layer to generate the desired temperature uniformity of the heating device needed for high-voltage, high temperature applications. Neither Batliwalla, Barfuss nor Bulgajewski disclose a polymeric dielectric 

	In response, the examiner respectfully disagrees.  Batliwalla and Barfuss are considered to disclose an “un-patterned” layer, for the reasons detailed above.  Bulgajewski is not relied upon to teach layer 44 being a “un-patterned” layer. Conversely, Bulgajewski is merely relied upon to teach the polymeric dielectric layer being disposed directly between the bus bar layer and the polymeric resistive layer. Assuming that the applicant disagrees with the interpretation of “un-patterned” relied upon, relative to Batliwalla and Barfuss, the examiner notes that Dates provides an explicit teaching for using a un-patterned resistive layer for the purpose of preventing resistance variations that would cause hot spots, or areas of heat concentration (Col. 1, lines 57-70 of Dates).  The examiner maintains that the prior art of record teaches each claimed limitation and that a prima facie case of obviousness exists based on the preponderance of evidence.  Accordingly, claim 1 remains rejected under 35 USC 103. 
	Applicant provides no additional arguments regarding dependent claims 2, 4-10 and 12-14 and, instead, refers back to independent claim 1.  The dependent claims, therefore, fall with claim 1 as being properly rejected under 35 USC 103.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761